Citation Nr: 0912249	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  06-16 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to March 4, 2005, for 
the grant of a total disability rating due to individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in which the RO granted TDIU and 
assigned an effective date of March 4, 2005, for TDIU.  

In January 2009, the Veteran testified at a Travel Board 
hearing held at the RO before the undersigned Veterans Law 
Judge.  A transcript of the hearing is associated with the 
claims folder.  


FINDINGS OF FACT

1.  The Veteran's claim for TDIU was received at VA on March 
4, 2005.

2.  There was no informal claim, formal claim, or written 
intent to file a claim prior to March 4, 2005, for TDIU.

3.  There is factually ascertainable evidence supporting TDIU 
as of March 4, 2004.


CONCLUSION OF LAW

The criteria for an effective date of March 4, 2004, for TDIU 
have been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Earlier Effective Date for TDIU

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
the veteran's separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
shall be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(ii)(B)(2).

In addition to the general rules regarding earlier effective 
dates, as to increased ratings, an earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim. 38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran filed a claim for multiple peripheral 
neuropathies secondary to Agent Orange exposure in October 
2002.  Those claims were granted by the RO in a March 2003 
rating decision, and a combined 90 percent rating was 
assigned effective October 2002.  This 90 percent rating also 
considered his other service-connected disabilities including 
post-traumatic stress disorder, diabetes mellitus, type II, 
tinnitus and hearing loss.  The RO mailed the decision and 
correspondence to the Veteran on May 17, 2003, and explained 
that he may be eligible for TDIU benefits if he is too 
disabled to work due to his service-connected disabilities.  
The correspondence documents that the RO enclosed a VA Form 
21-8940, Veteran Application For Increased Compensation Based 
On Unemployability.  The Veteran was instructed to fill out 
this form if he believed he qualified for these benefits.  

The RO received the Veteran's completed VA Form 21-8940 on 
March 4, 2005.  The Veteran reported that he had not worked 
since 2000 as a truck driver for the City of Philadelphia.  
He indicated that he became too disabled to work January 9, 
2003.  In a March 2005 rating decision, the RO granted TDIU, 
effective from March 4, 2005.  

It is uncontroverted in the documents of record that the 
claim for TDIU was filed March 4, 2005.  Although the Veteran 
testified that he remembers getting the VA Form 21-8940 in 
March 2003 and returning it to the front office of the RO 
soon thereafter, there is simply no record of such a filing, 
nor is there any documentation suggesting the form was 
received.  The Veteran's contentions are less probative than 
the lack of documentary evidence of a filing prior to March 
2005.  Thus, the Board finds no basis upon which to grant an 
effective date based upon an earlier filing of a VA Form 21-
8940.  

However, the Board observes that there was no additional 
medical evidence submitted by the Veteran between March 2003 
and March 2005.  Rather, the RO noted in its March 2005 
rating decision that based on the record of disability 
reflected in the earlier medical evidence, it was conceding 
the fact that the overall severity of his service-connected 
conditions would prevent the Veteran from obtaining and 
maintaining gainful employment as of the date of the filing 
of TDIU claim.  The Board agrees, and further notes that the 
combination of severe manifestations of diabetes, PTSD and 
polyneuropathy demonstrated in the VA records places into 
equipoise the issue of whether the overall severity of his 
service-connected conditions would prevent the Veteran from 
obtaining and maintaining gainful employment within a year 
prior to March 4, 2005.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  As the evidence is in relative 
equipoise, the Board finds that an effective date of March 4, 
2004, is warranted.  


ORDER

An effective date of March 4, 2004, for the grant of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted, subject to the laws governing the award of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


